UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 4, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4184 Valpey-FisherCorporation (Exact name of registrant as specified in its charter) Maryland 06-0737363 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 75 South St., Hopkinton, Massachusetts (Address of principal executive offices) (Zip Code) (508) 435-6831 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x As of May 13, 2010, the number of shares outstanding of Registrant’s Common Stock, par value $.05 was 4,297,898. - 1 - Valpey-Fisher Corporation INDEX PAGE PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Condensed Balance Sheets – April 4, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Consolidated Statements of Operations – (Unaudited) Three Months Ended April 4, 2010 and March 29, 2009 4 Consolidated Statements of Cash Flows – (Unaudited) Three Months Ended April 4, 2010 and March 29, 2009 5 Notes to Consolidated Condensed Financial Statements – (Unaudited) 6-10 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-12 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 13 ITEM 4T. Controls and Procedures 13-14 PART II. OTHER INFORMATION ITEM 1A.Risk Factors 14 ITEM 6.Exhibits 14 SIGNATURES 15 - 2 - PART I – FINANCIAL INFORMATION Item 1.Financial Statements Valpey-Fisher Corporation and Subsidiaries Consolidated Condensed Balance Sheets (In thousands, except share data) 4/4/10 12/31/09 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred income taxes Other current assets Total current assets Property, plant and equipment, at cost Less accumulated depreciation Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Deferred income taxes Stockholders’ equity: Preferred stock, $1.00 par value- Authorized 1,000,000 shares; issued none - - Common stock, $.05 par value- Authorized 10,000,000 shares; Issued and outstanding: 4,297,898 and 4,297,898 shares Capital surplus Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated condensed financial statements. - 3 - Valpey-Fisher Corporation and Subsidiaries Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended 4/4/10 3/29/09 Net sales $ $ Cost of sales Gross profit Operating expenses: Selling and advertising General and administrative Research and development Total operating expenses Operating profit (loss) ) Interest income 4 10 Earnings (loss) before income taxes ) Income tax (expense) benefit ) 28 Net earnings (loss) $ 95 $ ) Basic and diluted earnings (loss) per share $ $ - Basic weighted average shares Diluted weighted average shares See notes to consolidated condensed financial statements. - 4 - Valpey-Fisher Corporation and Subsidiaries Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended 4/4/10 3/29/09 Cash flows from operating activities: Net earnings (loss) $ 95 $ ) Adjustments to reconcile net earnings (loss) to net cash provided (used) by operating activities of continuing operations: Depreciation Provisions for inventory 25 50 Deferred income taxes 4 10 Stock-based compensation 15 16 Changes in operating assets and liabilities: ARreceivables, net ) 29 Inventories ) Other current assets 1 17 Accounts payable and accrued liabilities ) Net cash (used) by operating activities of continuing operations ) ) Cash flows from operating activities: - Discontinued Operations Change in accrued expenses (5
